DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-5, 10, 12-14, 17, 19-20 have been amended.
Claim 21 has been added
Claims 3, 7-9, 11, 15-16 and 18 have been cancelled. 
Claims 1-2, 4-6, 10, 12-14, 17, and 19-21 are pending and will be examined on the merits.
The text of those sections of Title 35, US Code not included in this Office Action may be found in the prior Office Action.

Rejections/Objections Withdrawn
All previous rejections of claims 3, 7-9, 11, 15-16 and 18 are moot in view of the cancellation of these claims.
Rejection of claims 1-2, 4-6, 10 and 13-14, 17, and 19-20 under 35 U.S.C. § 112(a) is withdrawn in view of claim amendments.  

New Rejections Necessitated by Amendment/Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-6, 10, 13-14 and 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Molino (Molino, et al., Biomaterials 2016 Apr 86: 83-91, of record) in view of Swart (Swart, et al., Frontiers in Oncology 2016, Vol. 6, Article 233, of record).
Regarding claims 1, Molino teaches of a non-viral pyruvate dehydrogenase E2 protein nanoparticle with the melanoma-associated antigen conjugated to said particle along with CpG (an adjuvant) (Molino, Abstract).  Regarding claims 2 and 5, the gp100 antigen and CpG were coupled to the external surface of E2 (Molino, p 4, ¶ 3-4).  Regarding claim 13, the nanoparticle vaccine elicited antigen-specific recognition in that the E2 nanoparticles with the antigen and adjuvant bound were able to elicit a much stronger antigen-specific IFN- secretion from CD8+ T cells when compared to other formulations (antigen alone, free antigen + free adjuvant, free antigen + free adjuvant + unconjugated E2, free antigen + adjuvant-E2 and antigen-E2 + free adjuvant) (Molino, p 17, Figure 2). 
Regarding claims 14 and 20, Molino teaches a method comprised of administering gp100/CpG conjugated E2 nanoparticles to a patient having cancer and that the gp100/CpG conjugated E2 nanoparticles significantly increased survival times 
Molino does not teach of a combination of one or more immune checkpoint inhibitors comprising an anti-PD-1 inhibitor with the non-viral nanoparticle vaccine.  Molino does not teach that the tumor associated antigens bound to the nanoparticle are cancer-testis (CT) antigens, wherein the CT antigens is NY-ESO-1.  
Swart teaches of an experiment wherein vaccination with gp100 was combined with anti-CTLA-4 antibodies wherein the addition of the CTLA-4 inhibitor did not increase overall survival when compared with anti-CTLA-4 alone (Swart, p 6, ¶ 2).   However, Swart further teaches that administering a vaccine cocktail comprising gp100, MART-1 and NY-ESO-1 increased the number of gp100+, MART-1+ and NY-ESO1+ CD8+ T cells in advanced melanoma when combined with anti-PD-1 treatment and that this led to a promising one-year survival rate of 87% (Swart, p 6, ¶ 2).  Swart teaches that administration of multi-peptides vaccine with an immune checkpoint inhibitor are more promising (Swart, p 6, ¶ 2).  Swart further teaches that administration of an adjuvant enhance the therapeutic effects of a vaccine and checkpoint inhibitors, including anti-CTLA4 or anti-PD-1 antibodies (Swart, p 6, ¶ 4).   
It would be prima facie obvious to one of ordinary skill in the art to combine the multiple antigens and anti-PD-1 treatment taught by Swart with the antigen/adjuvant surface-bound E2 nanoparticles of Molino.  The net result of such a combination would be a method of treating cancer comprised of administering an immunotherapy comprising E2 nanoparticles comprising gp100, MART-1, NY-ESO-1 and CpG bound to the surface and an anti-PD-1 immune checkpoint inhibitor, thus meeting the limitations .  
Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 
First, the Declaration under 37 CFR 1.132 filed 27 January is insufficient to overcome the rejection of claims 1-2, 4-6, 10, 13-14 and 17 and 19-21 based upon Molino (Molino, et al., Biomaterials 2016 Apr 86: 83-91, of record) in view of Swart (Swart, et al., Frontiers in Oncology 2016, Vol. 6, Article 233, of record) as set forth in the last Office action.  In this Declaration, Dr. Tucker points to Rosenberg, et al., wherein a mixture of gp100 and tyrosinase peptides were administered alone or both 
The teachings of Rosenberg are not commensurate with rejection they are attempting to rebut.  It is noted that Rosenberg and Molino differ greatly in the means by which the antigens were administered.  The vaccine of Molino comprised antigens and adjuvants bound to an E2 nanoparticle whereas the vaccine of Rosenberg was in an emulsion.  Molino demonstrated that vaccines comprising E2 nanoparticles with an antigen and an adjuvant bound to the surface of the nanoparticle produced significantly greater results than free antigen alone, free adjuvant + free antigen, free adjuvant + nanoparticle-bound antigen and free antigen + nanoparticle-bound (See Molino, p 17).  That is to say, an important point taught by Molino is that having the antigen and the adjuvant bound to a nanoparticle significantly changes the vaccine’s immunogenicity.  Rosenberg administered the peptides in the form of an emulsion.  The peptides of Molino and of the instant application are conjugated to protein nanoparticles, which 
Regarding Dr. Tucker’s argument that her team tried and failed to get the nanoparticle vaccine to work in conjunction with an anti-CTLA-4 antibody, this argument is not commensurate with the rejection it is attempting to rebut.  The 103 rejection was based on Swart.  Swart reports data similar to Dr. Tucker’s wherein gp100 vaccination + anti-CTLA-4 antibodies did not increase overall survival when compared to anti-CTLA-4 antibodies alone.  However, Swart also reported successful use of an anti-PD-1 antibody to enhance immunogenicity of a vaccine cocktail.  It is important to point out that anti-PD-1 antibodies were also chosen to enhance the immunogenicity of the E2 vaccine in the instant specification (Specification, ¶ 0096-0097).  With respect to the notion of difficulty pairing antigens in a multiepitope vaccine, the Federal Circuit noted in Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) that “the expectation of success need only be reasonable, not absolute.”  Given the successes reported by Molino and Swart, one of ordinary skill in the art would have a reasonable, but not absolute, expectation of success combining the two pieces of art to arrive at the instant invention.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to the applicant’s contention that addition of an immune checkpoint blockade could cause autoimmune disease and even a potential cytokine storm, this could be said of any invention comprising administration of a checkpoint inhibitor, yet checkpoint inhibitors are still frequently used in the field of medicine.  With respect to the art cited by the examiner in particular, Swart administered a vaccine in conjunction with an anti-PD-1 antibody and made no reports of either autoimmune disease or cytokine storm.  
Claims 1-2, 4-6, 10, 12-14 and 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Molino (Molino, et al., Biomaterials 2016 Apr 86: 83-91, of record) and Swart (Swart, et al., Frontiers in Oncology 2016, Vol. 6 Article 233, of record) as applied to claims 1-2, 4-6, 10, 13-14 and 17 and 19-21 above and in further view of Molino (2013) (Molino, et al., ACS Nano. 2013 Nov 26; 7(11): 9743-9752, of record).
The combined teachings of Molino and Swart are discussed above.
The combined teachings of Molino and Swart do not teach that the antigens and adjuvants are conjugated to the nanoparticle by linkers that are responsive to an acidic and reducing environment, respectively, of an endosome after dendritic cell uptake.  
	Regarding claim 12, Molino (2013) teaches of such acidic and reductively responsive linkers.  Molino (2013) teaches that the antigenic peptides of interest were coupled along with adjuvants to an E2 nanoparticle.  Molino teaches that the benefit of 
Molino (2013) further teaches that, “Upon internalization by DC, release of both DC activator (adjuvant) and antigen is specifically triggered by the acidic and reducing environment of the endosome. This controlled release is important because systematic circulation of DC activators may result in inflammation and toxic side effects while weakening the antigen-specific response.” (Molino (2013), p 7, ¶ 4).   
	It would be prima facie obvious to one of ordinary skill in the art to incorporate the acidic and reductive labile linkers of Molino (2013) into the combined teachings of the combined teachings of Molino and Swart.  The net result would be a composition comprising (1) an immunotherapeutic comprising an E2 nanoparticle with A) an adjuvant and B) NY-ESO-1/MART-1/gp100 antigens covalently bound to the surface of an E2 nanoparticle, wherein the antigens would be bound by acid-labile linkers and the adjuvant would be bound by reductively labile linkers, and (2) a PD-1 inhibitor antibody.  The motivation for such an incorporation can be found in Molino (2013).  The concomitant coupling would allow for the antigens and adjuvant to reach the DC at the same time and the endosomaly labile linkers would free up the antigen and prevent circulating free adjuvant.  One of ordinary skill in the art would have a reasonable expectation of success making this incorporation because it was demonstrated to work in the prior art.  Incorporating the acidic and reductive labile linkers of Molino (2013) to the combined teachings of Molino and Swart fully satisfies the limitations of claim 12. 

Response to Arguments
	Molino (2013) was included to demonstrate that linkers which are labile under acidic or reductive conditions have already been taught in the prior art.  In Applicant’s response dated 1/27/2022, Applicant did not address this rejection.  As such, this rejection stands. 


Conclusion
Claims 1-2, 4-6, 10, 12-14, 17, and 19-21 are rejected.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN L VAN DRUFF/               Examiner, Art Unit 1643 

/JULIE WU/           Supervisory Patent Examiner, Art Unit 1643